MEMORANDUM OPINION
                                          No. 04-12-00189-CV

                                    AWK PPROPERTIES, LTD.,
                                           Appellant

                                                    v.

                                  GOLD’S TEXAS HOLDING, LP,
                                           Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-09768
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 5, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have reached a

compromise settlement of their disputes. The motion is granted, and the appeal is dismissed.

See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the parties that incurred

them.

                                                         PER CURIAM